Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

 Applicant’s arguments, with respect to the rejections of claims under 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Van Bosch et al. (US 2008/0278345) below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye (US 20140133374) in view of Van Wiemeersch et al. (US 20190225034) in view of Van Bosch et al. (US 2008/0278345)



With respect to claim 2 Frye teaches obtaining (see user customization paragraph 0046), by the power management system, the schedule information comprises: retrieving the schedule information from a remote server (item 140, 144) prior to the vehicle being turned off.
With respect to claim 4 Frye teaches obtaining, by the power management system, the schedule information comprises: retrieving the schedule information from a mobile device (paragraph 0039) of the party prior to the vehicle being turned off.
With respect to claim 5 Frye teaches increasing the supply of power to the communications system at a predetermined date and time (paragraphs 0040-0042) based on the schedule information to allow the communications system to establish communications over a network when the vehicle is turned off.
With respect to claims 7 and 9 Frye teaches identifying a date (see determination of weekend or Saturday paragraph 0041) and time (see user customized or specified time) generating, by the power 
With respect to claims 10-11 Frye teaches the schedule information includes driver travel information (see paragraph 0040-45).
With respect to claim 13 Frye teaches determining, by the power management system, a charge level of the power source (paragraph 0045); and wherein controlling, by the power management system, the supply of power comprises: controlling the supply of power from the power source to the communications system based on the schedule information and the charge level of the power source.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye (US 20140133374) in view of Van Wiemeersch et al. (US 20190225034) in view of Van Bosch et al. in view of Yasushi et al. (US 20020046285)
With respect to claim 3 Frye teaches the power management system, the schedule information comprises: identifying the schedule information from a database (item 146) in communication with the power management system, memory for storing information (item 130) on the vehicle. Frye however does not teach the database is stored in the vehicle. Storing database information in a vehicle is known as seen in for example Yasushi (paragraph 0137). It would have been obvious to one having ordinary skill in art at the time of the invention to use the memory of Frye to store database information for the benefit of reduced communication demand and faster access.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Frye (US 20140133374) in view of Van Wiemeersch et al. (US 20190225034) in view of Van Bosch et al. (US 2008/0278345) in view of Shields
With respect to claim 8 Frye as described above teaches the power source however does not teach the power source is independent. Shields teaches the use of a separate power source (202-1). It would have been .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836